The conviction is for murder without malice; penalty assessed at confinement in the penitentiary for two years.
The appeal bond found in the transcript is fatally defective because it fails to state that the appellant "has been convicted of a felony," as is required by Article 817, C. C. P. The bond is further defective in failing to bear the approval of the trial judge as is required by Article 818, C. C. P.
Because of said defects, this Court is without jurisdiction to consider the appeal. It is therefore dismissed. *Page 445